Name: Council Regulation (EC) NoÃ 1288/2009 of 27Ã November 2009 establishing transitional technical measures from 1Ã January 2010 to 30Ã June 2011
 Type: Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 24.12.2009 EN Official Journal of the European Union L 347/6 COUNCIL REGULATION (EC) No 1288/2009 of 27 November 2009 establishing transitional technical measures from 1 January 2010 to 30 June 2011 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (3) lays down certain technical measures for the conservation of fishery resources. (2) Annex III to Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and for Community vessels, in waters where catch limitations are required (4) establishes technical measures until 31 December 2009. (3) On 4 June 2008, the Commission made a proposal for a Council Regulation concerning the conservation of fisheries resources through technical measures, intended to replace Regulation (EC) No 850/98 and to provide for permanent measures on the transitional technical measures currently laid down in Annex III to Regulation (EC) No 43/2009. (4) Considering that the proposed Council Regulation will not be adopted before the date on which the measures provided for in Annex III to Regulation (EC) No 43/2009 cease to apply, it is necessary for the reasons of legal certainty as well as of maintaining the proper conservation and management of marine resources to provide for the continuation of those measures for a transitional period of 18 months. (5) With a view to further reducing unwanted catches, the prohibition of high grading as provided for in point 5b of Annex III to Regulation (EC) No 43/2009 should be extended to all ICES zones. (6) The measures transposing into Community law the recommendations established by the Northeast Atlantic Fisheries Commission (NEAFC) should be amended in order to ensure compliance with the recommendations applicable in 2010. (7) Considering that the measures laid down in Annex III to Regulation (EC) No 43/2009 cease to apply as from 1 January 2010, this Regulation should be applicable as from that date, HAS ADOPTED THIS REGULATION: Article 1 Transitional technical measures 1. Points 1, 2, 3 (including 3.1-3.2), 4 (including 4.1-4.2), 5, 5b (including 5b.1-5b.2), 6 (including 6.1-6.8), 7 (including 7.1-7.5), 8 (including 8.1-8.3), 9 (including 9.1-9.12), 9a (including 9a.1-9a.9), 12 (including 12.1-12.2), 15 (including 15.1-15.9), 16, 17, 18, 20 and 24 of Annex III and the Appendices to Annex III to Regulation (EC) No 43/2009 shall apply until 30 June 2011. 2. For the purposes of paragraph 1: (a) (i) in point 6, point 6.8 second paragraph, points 9.3, 9.6 and 9.8, the year 2009 shall be replaced by 2010; (ii) in point 3.2, point 6.7 first paragraph, point 6.8 first paragraph and point 18, the words in 2009 shall be replaced by from 1 January 2010 to 30 June 2011; (iii) in points 6.2, 7.1 and 8.1, the year 2009 shall be deleted; (iv) in point 6.1, the words 31 December 2009 shall be replaced by 30 June 2011; (v) in point 6.7, the second paragraph shall be replaced by the following: Member States concerned shall submit to the Commission a preliminary report on the total amount of catches and discards of vessels subject to the observer programme of 2010 no later than 30 June 2010, while regarding the observer programme of 2011 Member States shall submit the preliminary report to the Commission no later than 30 June 2011. A final report concerning 2010 shall be submitted by 1 February 2011 at the latest.; (b) in point 5b, the words in the North Sea and Skagerrak shall be replaced by all ICES zones; (c) point 6.3 shall be replaced by the following: 6.3. By way of derogation from points 6.1 and 6.2, it shall be permitted to conduct fishing activities using inshore static nets fixed with stakes, scallop dredges, mussel dredges, handlines, mechanised jigging, draft nets and beach seines, pots and creels within the specified areas and time periods, provided that: (i) no fishing gear other than inshore static nets fixed with stakes, scallop dredges, mussel dredges, handlines, mechanised jigging, pots and creels are carried on board or deployed; and (ii) no fish other than mackerel, pollack, salmon, shellfish and crustacea are retained on board, landed or brought ashore.; (d) in point 6, the following point shall be added: 6.9. Member States may introduce more restrictive measures including closed areas in order to apply Article 13(2)(c) of Regulation (EC) No 1342/2008 in respect of its own flag vessels.; (e) in point 7, in the title the words in Zone VIa shall be deleted and the following point shall be added: 7.6. During the period from 15 February to 15 April both in the year of 2010 as well as that of 2011, it shall be prohibited to use bottom trawls, longlines and gillnets within an area enclosed by sequentially joining with rhumb lines the following coordinates: Point No Latitude Longitude 1 60 ° 58 ²76 N 27 ° 27 ²32 W 2 60 ° 56 ²02 N 27 ° 31 ²16 W 3 60 ° 59 ²76 N 27 ° 43 ²48 W 4 61 ° 03 ²00 N 27 ° 39 ²41 W; (f) in point 15, the coordinates for the Hatton Bank and the Logachev Mound shall read as follows: Hatton Bank: Point No Latitude Longitude 1 59 ° 26 ² N 014 ° 30 ² W 2 59 ° 12 ² N 015 ° 08 ² W 3 59 ° 01 ² N 017 ° 00 ² W 4 58 ° 50 ² N 017 ° 38 ² W 5 58 ° 30 ² N 017 ° 52 ² W 6 58 ° 30 ² N 018 ° 22 ² W 7 58 ° 03 ² N 018 ° 22 ² W 8 58 ° 03 ² N 017 ° 30 ² W 9 57 ° 55 ² N 017 ° 30 ² W 10 57 ° 45 ² N 019 ° 15 ² W 11 58 ° 11,15 ² N 018 ° 57,51 ² W 12 58 ° 11,57 ² N 019 ° 11,97 ² W 13 58 ° 27,75 ² N 019 ° 11,65 ² W 14 58 ° 39,09 ² N 019 ° 14,28 ² W 15 58 ° 38,11 ² N 019 ° 01,29 ² W 16 58 ° 53,14 ² N 018 ° 43,54 ² W 17 59 ° 00,29 ² N 018 ° 01,31 ² W 18 59 ° 08,01 ² N 017 ° 49,31 ² W 19 59 ° 08,75 ² N 018 ° 01,47 ² W 20 59 ° 15,16 ² N 018 ° 01,56 ² W 21 59 ° 24,17 ² N 017 ° 31,22 ² W 22 59 ° 21,77 ² N 017 ° 15,36 ² W 23 59 ° 26,91 ² N 017 ° 01,66 ² W 24 59 ° 42,69 ² N 016 ° 45,96 ² W 25 59 ° 20,97 ² N 015 ° 44,75 W 26 59 ° 21 ² N 015 ° 40 ² W 27 59 ° 26 ² N 014 ° 30 ² W Logachev Mound: Point No Latitude Longitude 1 55 ° 17 ² N 016 ° 10 ² W 2 55 ° 34 ² N 015 ° 07 ² W 3 55 ° 50 ² N 015 ° 15 ² W 4 55 ° 33 ² N 016 ° 16 ² W 5 55 ° 17 ² N 016 ° 10 ² W; (g) in point 15, the following point shall be added: 15.10. Where, in the course of fishing operations in new and existing bottom fishing areas within the NEAFC Regulatory Area, the quantity of live coral or live sponge caught per gear set exceeds 60 kg of live coral and/or 800 kg of live sponge, the vessel shall inform its flag State, cease fishing and move at least 2 nautical miles away from the position that the evidence suggests is closest to the exact location where this catch was made.; (h) in point 24 (a), the words 15 August to 15 November 2009 shall be replaced by 15 August to 30 November 2010. Article 2 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010 to 30 June 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 2009. For the Council The President C. BILDT (1) Opinion of 22 April 2009 (not yet published in the Official Journal). (2) OJ C 218, 11.9.2009, p. 43. (3) OJ L 125, 27.4.1998, p. 1. (4) OJ L 22, 26.1.2009, p. 1.